DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the abstract, dated 21 January 2022, are acknowledged. The amendments to the abstract are accepted and entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha T. Varghese (# 72,185) on 25 January 2022.
The application has been amended as follows: 
Amend the claims as set forth in Claim Amendments, which is attached hereto.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record includes front panels for a drawer that include a decorative plate, a frame with a locking portion, and a holding device. The prior art includes holding devices formed of two components that move relative to one another, and are stressed by a force storage member. One example is WO 2016/131603 A1 (Albrecht). 

None of the cited prior art includes “at least one protrusion” and “at least one recess” that interact in the claimed manner. None of the cited prior art includes a force storage member that applies force “in a direction extending transverse to a longitudinal direction of the front panel”. It is not obvious to have such features as claimed based on the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637